TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-13-00559-CV



                          Integration Services Corporation, Appellant

                                                  v.

                                 Dell Marketing, L.P., Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 261ST JUDICIAL DISTRICT
       NO. D-1-GN-12-003813, HONORABLE RHONDA HURLEY, JUDGE PRESIDING



                            MEMORANDUM OPINION


               The parties have filed an agreed joint motion to dismiss appeal pursuant to the parties’

settlement agreement. The motion further requests that this Court issue mandate immediately. We

grant the motion, dismiss the appeal, and order the Clerk of this Court to issue mandate immediately.

See Tex. R. App. P. 18.1(c), 42.1(a).



                                               __________________________________________

                                               Melissa Goodwin, Justice

Before Chief Justice Jones, Justices Rose and Goodwin

Dismissed on Joint Motion

Filed: July 25, 2014